

Exhibit 10.128
 
CORONUS ENERGY CORP.
(the “Corporation”)
 
 


Suite 1100 - 1200 West 73rd Ave., Vancouver, B.C., V6P 6G5
 
Telephone: (604) 267-7078     Facsimile: (604) 267-7080
 

 
 
 
AGREEMENT
 
 
 
Earthlight Solar Inc. (“Earthlight”) provided the Corporation with advisory and
consulting services (the “Services”) in respect of the Corporation’s dealings
with Clean Focus Financing Company, LP (“Clean Focus”).
 
As a consequence of the Services, the Corporation conducted a non-brokered
private placement, issuing a senior secured, promissory note (the “Note”) to
Clean Focus, for proceeds of up to $4,000,000 (the “Loan”). Pursuant to a
schedule of draw dates and amounts, the Corporation may request advances, in
whole or in part, of up to the maximum amount of the Loan (each an “Advance”).
 
In connection with the Loan, with each Advance, but not from the proceeds of
each Advance, but from the Corporation’s unallocated working capital, the
Corporation agreed to pay Earthlight a fee equal to 3% of the principal amount
of each Advance.
 
Mark Burgert is a control person of Earthlight, and Mr. Burgert is also a
control person of Coronus Solar Inc., the parent company of the Coronus Energy
Corp.
 
Both the Corporation and Earthlight had good right, full corporate power and
absolute authority to enter into this Agreement.
 
The Agreement is dated effective December 20, 2012
 
 


 
CORONUS ENERGY CORP.
 
EARTHLIGHT SOLAR INC.
     
Jeff Thachuk
 
Mark Burgert
     
Jeff Thachuk
 
Mark Burgert
President
 
President

 


 

 
 

--------------------------------------------------------------------------------

 
